Citation Nr: 0616657	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for peripheral neuropathy, 
left lower extremity, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, continued 
a 40 percent disabling rating assigned to the service-
connected peripheral neuropathy.  The veteran timely appealed 
this determination to the Board.  

In February 2005, the Board, in part, remanded the claim on 
appeal to the RO for additional development.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration. 


FINDING OF FACT

The veteran's peripheral neuropathy of the left lower 
extremity has been manifested by moderately severe incomplete 
paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.124, Diagnostic Code 8520 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board observes that in a May 2003 letter, the RO apprised 
the veteran of VA's duties to both notify and assist in 
correspondence.  In particular, the letter informed the 
veteran that to substantiate his increased evaluation claim 
for peripheral neuropathy of the left lower extremity, he 
must submit evidence demonstrating that it had increased in 
severity.  The veteran was instructed to submit or identify 
evidence relevant to his claim, to include a statement from a 
doctor, private or VA.  The letter advised the veteran that 
VA must make reasonable efforts to assist him in getting 
evidence, including service medical records, VA out-patient 
treatment records and examination reports, or relevant 
records held by any government agencies.  The veteran was 
told that it was his responsibility to submit all records not 
in the possession of a Federal agency, which includes records 
in his possession.  In addition, a March 2003 statement of 
the case and November 2005 supplemental statement of the 
case, the RO informed the veteran of the laws and regulations 
pertaining to his increased evaluation claim.  Thus, the 
discussion contain in the May 2003 letter, as well as the 
substance of information provided in the statement and 
supplemental statement of the cases, collectively furnished 
the veteran notice of the types of evidence he still needed 
to send to VA, the types of evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional sources of evidence that 
he possessed or knew of that could help to substantiate his 
increased evaluation claim.

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the May 2003 notice required by 
the VCAA may not have been provided until after the RO 
adjudicated the appellant's claim in October 2002, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, including the degree of disability and 
the effective date of an award.  Despite the inadequate 
notice provided to the veteran on these latter two elements 
with regards to his increased evaluation claim, the Board 
finds no prejudice to him in processing with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In that regard, as the Board has concluded below 
that the preponderance of the evidence is against the 
veteran's increased evaluation claim for peripheral 
neuropathy of the left lower extremity, no effective date can 
therefore be assigned.  Thus, there can be no possibility of 
any prejudice to the veteran in proceeding with the 
adjudication of the increased evaluation claim on the merits.  
Id. 

Regarding VA's duty to assist and the veteran's increased 
evaluation claim for peripheral neuropathy of the left lower 
extremity, extensive VA and private treatment and examination 
reports are of record.  In March 2005, and pursuant to the 
Board's February 2005 directives, the veteran was examined by 
VA for the purpose of determining the current severity of his 
servcie-connected peripheral neuropathy of the left lower 
extremity.  The appellant has not reported that any other 
pertinent evidence might be available.  Accordingly, under 
these particular circumstances, the Board finds that VA did 
not have a duty to assist in this regard that remains unmet 
with respect to the disability on appeal.

II.  Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7 (2005).
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally,
38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)

Currently, the RO has assigned the service-connected 
peripheral neuropathy of the left lower extremities a 40 
percent evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2005).  Pursuant to that code, a 40 percent rating 
is for application where there is evidence of moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation will be assigned where there is severe 
incomplete paralysis of the sciatic nerve with marked 
atrophy.  A maximum 80 percent rating is warranted for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2005).

III.  Analysis

When examined by VA in March 2005, pursuant to the Board's 
February 2005 remand directives, the VA examiner noted that 
he veteran had documented mild peripheral neuropathy in both 
lower extremities, along with extensive ostearthritis of the 
lumbosacral spine, which he determined was responsible for 
most of the appellant's back pain.  At that time, the veteran 
did not have many complaints, but the examiner attributed 
that to be secondary to his dementia rather than to a lack of 
progression of symptoms of his peripheral neuropathy.  Upon 
physical evaluation of the appellant's left lower extremity, 
there was absent ankle jerk.  His knee jerk was minimally 
present; he had lost primary sensation in a high stocking 
pattern up to the knee.  The veteran did not have foot drop 
or muscle atrophy.  Primary sensations in the left lower 
extremity showed a diminution in a high stocking pattern.  
The impression of the VA examiner was that the veteran had 
mild to moderate distal peripheral neuropathy, nonspecific in 
nature, that affected the median and ulnar nerves in the 
upper extremitates to a mild degree, and in the lower 
extremities the sciatic nerve, to include its distal 
branches, in both the legs and feet that was moderately 
severe.  

VA outpatient reports, dating from 2002 to 2005, contain a 
November 2002 report reflecting that the veteran's overall 
motor strength was 5/5.  His sensation was intact; reflexes 
were absent in the lower extremities.  A magnetic resonance 
imaging scan (MRI) of the lumbar spine revealed degenerative 
disease with stenosis at L3-5, and some foraminal narrowing 
at L5-S1.  An impression of lumbar stenosis with neurogenic 
claudication was entered.  When seen in the VA pain clinic in 
September 2004, the veteran indicated that he had constant 
pain, primarily in his low back, but also in both lower 
extremities; the pain was a seven on a scale of one to ten 
(ten being the highest degree of severity).  A neurological 
examination revealed motor strength in the hips and knees was 
3/5, bilaterally, and 4/5 in the ankles and extensor hallucis 
longus.  Reflexes of the left knee and ankle were 0/4 and 
2/4, respectively.  Assessments of lumbar radiculitis, post-
lumbar laminectomy syndrome, lumbar facet joint syndrome, and 
cervical radiculitis were entered.  When the veteran returned 
to the pain clinic in January 2005, the examiner noted that 
he had undergone a caudal epidural steroid injection to help 
alleviate his low back pain that radiated down into both legs 
and feet.  The veteran described his pain as worse in his low 
back and that it throbbed, burned and radiated down into his 
feet.  He stated that his pain intensity, on the average, was 
a five out of ten (with ten being the most severe) and the 
highest being an eight.  A neurological examination revealed 
no focal deficits.  A February 2005 VA outpatient note 
reflects that the veteran's extremities were without 
clubbing, cyanosis or edema.  An examination of the veteran's 
feet in April 2005 revealed no evidence of foot drop; the 
only deformity noted was a collapsed arch (see April 2005 VA 
pain clinic outpatient note). 

After a review of the evidence of record, the Board finds 
that an increased evaluation for service-connected peripheral 
neuropathy of the left lower extremity is not warranted.  In 
reaching the foregoing conclusion, the Board observes that 
upon evaluation by VA in March 2005, the VA examiner 
specifically determined that the veteran had moderately 
severe (italics added) peripheral neuropathy of the sciatic 
nerve which, as noted above, is commensurate with the current 
40 percent rating pursuant to Diagnostic Code 8520.  In 
addition, clinical findings shown, both during the March 2005 
VA examination and in subsequent VA outpatient reports, such 
as an absence of foot drop to any degree and muscle atrophy, 
support the VA examiner's determination that the veteran's 
peripheral neuropathy of the left lower extremity is only 
moderately severe (see March and April 2005 VA examination 
and outpatient reports, respectively).  Thus, an increased 
rating greater than 40 percent for service-connected 
peripheral neuropathy of the left lower extremity is not 
warranted.  38 C.F.R. § 4.124 (2005); Diagnostic Code 8520 
(2005).  

Although the veteran has described peripheral neuropathy of 
the left lower extremity as causing functional losses, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2005).  The current evidence of record does not demonstrate 
that his peripheral neuropathy of the left lower extremity 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  Id.  It is undisputed 
that his problems have an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

An increased rating for peripheral neuropathy of the left 
lower extremity is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


